350 S.W.3d 48 (2011)
In the Matter of the Care and Treatment of Thomas HURD, Appellant.
No. ED 96009.
Missouri Court of Appeals, Eastern District, Division Four.
October 4, 2011.
Erica R. Eliason, Columbia, MO, For Appellant.
Shaun J. Mackelprang, Jefferson City, MO, For Respondent.
Before PATRICIA L. COHEN, P.J., GEORGE W. DRAPER, III, J., and ROBERT M. CLAYTON, III, J.

ORDER
PER CURIAM.
Thomas Hurd (hereinafter, "Hurd") appeals from the trial court's judgment entered following a jury verdict finding him to be a sexually violent predator and committing him to the custody and care of the Department of Mental Health pursuant to Section 632.480 RSMo (2000). Hurd raises one point on appeal, claiming there was insufficient evidence to support the jury's verdict in that the expert's testimony failed to clearly and convincingly establish Hurd met the definition of a sexually violent predator.
We have reviewed the briefs of the parties and the record on appeal. We find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the *49 reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).